Opinion of the Court
Quinn, Chief Judge:
Pursuant to the provisions of Article 67(b)(2), Uniform Code of Military Justice, 10 USC § 867, the Judge Advocate General of the Army certified the record of trial to this Court for review of the following question:
Was the board of review correct in its determination that failure to transmit the ease for rehearing to the convening authority who originally referred the case to trial resulted in jurisdictional error thereby rendering the rehearing proceedings null and void?
We considered the same question in United States v Martin, 19 USCMA 211, 41 CMR 211 (1970). We determined that when an appellate court directs rehearing of a case it is not jurisdictional error for the Judge Advocate General to refer it to a convening authority other than the one who convened the court-martial that originally tried the accused. Accordingly, we answer the certified question in the negative.
The decision of the board of review is reversed. The record of trial is returned to the Judge Advocate General of the Army for submission to the Court of Military Review for further consideration.
Judge Darden concurs.